TATE, Judge.
The issues of this appeal have been disposed of in the companion suit rendered this date, Vidrine v. General Fire and Casualty Company, 168 So.2d 449. For the reasons therein assigned:
(1) The judgment in favor of the plaintiff, Clarence Ardoin, and against the defendant, General Fire and Casualty Company (“General Fire”), is affirmed in the amount of Four Hundred Forty-four and 90/100 ($444.90) Dollars (the proven automobile damage and wrecker expenses resulting from the accident), together with *456legal interest and the costs of the trial court.
(2) Judgment is further rendered in favor of General Fire upon its third party-demand, and against third-party defendants, Hewitt and Betty F. Vidrine, holding them solidarily liable over to General Fire for one-half of the amount of the award, interest, and costs for which General Fire has been cast under the principal demand.
(3) The costs of this appeal are to be paid one-half by General Fire, and one-half by the said third-party defendants.
Amended and affirmed.